DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 6/27/2019 that has been entered, wherein claims 1-16, 18, 22 and 26-27 are pending and claims 17, 19, 20-25 are canceled.
Information Disclosure Statement
The IDS filed on 8/19/2019, 10/23/2019, 12/04/2019, 10/13/2020 contains an extremely large number of references. Accordingly, the references have been given only very cursory consideration, see attached PTO 1449, to the extent reasonably expected during normal examination time. If applicant considers there is a particular reference or any teaching particularly relevant to the claimed invention, it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 22 recites the limitation "the semiconductor region" in 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination "the semiconductor region" will be interpreted as "the non-planar semiconductor region"
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orlowski et al. (US 2006/0237746 A1).
Regarding claim 1, Orlowski teaches an integrated circuit (IC)(Fig. 1) comprising: 

a gate structure(115, ¶0026) at least above the semiconductor region(105, ¶0023); 
a source region(107, ¶0024) adjacent the semiconductor region(105, ¶0023); and 
a drain region(109, ¶0024) adjacent the semiconductor region(105, ¶0023); 
wherein carbon(¶0024-25) is included in at least one of the source region(107, ¶0024) and a layer(131, ¶0025) between the source region(107, ¶0024) and the semiconductor region(105, ¶0023).

Regarding claim 3, Orlowski teaches the IC of claim 1, wherein the semiconductor region(105, ¶0023) essentially consists of monocrystalline germanium(Ge, ¶0023).

Regarding claim 4, Orlowski teaches the IC of claim 1, wherein carbon is further included in at least one of the drain region(109, ¶0024) and a layer(133, ¶0025) between the drain region(109, ¶0024) and the semiconductor region(105, ¶0023).

Regarding claim 5, Orlowski teaches the IC of claim 1, wherein the carbon is included in the source region(107, ¶0024), such that the source region(107, ¶0024) includes at least one of silicon alloyed with carbon, silicon germanium alloyed with carbon, and/or germanium alloyed with carbon(SiGeC, ¶0024).



Regarding claim 8, Orlowski teaches the IC of claim 1, wherein the source region(107, ¶0024) includes at least 10% more silicon by atomic percentage(¶0024, wherein SiGeC has 100% more Si then Ge) relative to the semiconductor region(105, ¶0023).

Regarding claim 9, Orlowski teaches the IC of claim 1, wherein the carbon(GeC, ¶0031) is included in the layer(131, ¶0025) between the source region(107, ¶0024) and the semiconductor region(105, ¶0023).

Regarding claim 10, Orlowski teaches the IC of claim 9, wherein the layer(131, ¶0025) includes a thickness between the source region(107, ¶0024) and the semiconductor region(105, ¶0023) in the range of 0.5 to 10 nanometers(¶0025, wherein 20-110A=2-11nm).

Regarding claim 11, Orlowski teaches the IC of claim 9, wherein the carbon(GeC, ¶0031) is included in the layer(131, ¶0025) in a concentration in the range of 1E19 atoms per cubic cm to 20% by atomic percentage(¶0031, wherein 2% wt carbon GeC=11% atomic percent).



Regarding claim 13, Orlowski teaches the IC of claim 1, wherein the carbon(¶0024-25) is included in both the source region(107, ¶0024) and the layer(131, ¶0025) between the source region(107, ¶0024) and the channel semiconductor region(105, ¶0023).

Regarding claim 16, Orlowski teaches the IC of claim 1, wherein the source and drain regions(107, 109, ¶0024) include n-type dopant(P, As, ¶0021).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Orlowski et al. (US 2006/0237746 A1) in view of Bohr et al. (US 2008/0135894 A1).
Regarding claim 7, Orlowski teaches the IC of claim 5, but is silent in regards to the carbon is included in the source region(107, ¶0024) in a concentration in the range of 1E19 atoms per cubic centimeter to 3% by atomic percentage.

Bohr teaches an integrated circuit(Fig. 6) wherein the carbon is included in the source region(600, ¶0031) in a concentration in the range of 1E19 atoms per cubic centimeter to 3% by atomic percentage(¶0031). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Orlowski, so that the carbon is included in the source region in a concentration in the range of 1E19 atoms per cubic centimeter to 3% by atomic .

Claims 1, 2, 14-15, 18 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 2016/0049489 A1) in view of Orlowski et al. (US 2006/0237746 A1).
Regarding claim 1, Wan teaches an integrated circuit (IC) (Fig. 19-22) comprising: 
a semiconductor region(60, ¶0041) including monocrystalline group IV semiconductor material(¶0041, ¶0030) that includes at least 50% germanium by atomic percentage(¶0041, ¶0030); 
a gate structure(66, 64 ¶0044) at least above the semiconductor region(60, ¶0041); 
a source region(42, ¶0041) adjacent the semiconductor region(60, ¶0041); and 
a drain region(44, ¶0041) adjacent the semiconductor region(60, ¶0041); 

Wan does not teach carbon is included in at least one of the source region(42, ¶0041) and a layer between the source region(42, ¶0041) and the semiconductor region(60, ¶0041).

Orlowski teaches an integrated circuit (IC)(Fig. 1) wherein carbon(¶0024-25) is included in at least one of the source region(107, ¶0024) and a layer(131, ¶0025) between the 

Regarding claim 2, Wan teaches the IC of claim 1, wherein the semiconductor region(60, ¶0041) includes monocrystalline silicon germanium(¶0041, ¶0030) having at least 80% germanium by atomic percentage(¶0041, ¶0030).

Regarding claim 4, Wan teaches the IC of claim 1, wherein carbon is further included in at least one of the drain region(44, ¶0041) and a layer between the drain region(44, ¶0041) and the semiconductor region(60, ¶0041).

Regarding claim 14, Wan teaches the e IC of claim 1, wherein the semiconductor region(60, ¶0041) is part of a fin(22, ¶0041), and the gate structure(66, 64 ¶0044) is on top and side walls of the fin(22, ¶0041).

Regarding claim 15, Wan teaches the IC of claim 1, wherein the semiconductor region(60, ¶0041) includes one or more nanowires or nanoribbons(60, ¶0041), and the gate structure(66, 64 ¶0044) wraps around the one or more nanowires or nanoribbons(60, ¶0041).

Regarding claim 18, Wan teaches an integrated circuit (IC) comprising: 
a non-planar semiconductor region(60, ¶0041) including monocrystalline group IV semiconductor material(¶0041, ¶0030) that includes at least 50% germanium by atomic percentage(¶0041, ¶0030); 
a gate structure(66, 64 ¶0044) on top and sides of the non-planar semiconductor region(60, ¶0041), the gate structure(66, 64 ¶0044) including a gate electrode(66, ¶0044) and a gate dielectric(64, ¶0044) between the gate electrode(66, ¶0044) and the non-planar semiconductor region(60, ¶0041); 
a source region(42, ¶0041) adjacent the non-planar semiconductor region(60, ¶0041) and including monocrystalline group IV semiconductor material(¶0037, ¶0030); and 
a drain region(44, ¶0041) adjacent the non-planar semiconductor region(60, ¶0041) and including monocrystalline group IV semiconductor material(¶0037, ¶0030); 

Wan does not teach carbon is included in at least one of the source region(42, ¶0041) and a layer between the source region(42, ¶0041) and the non-planar semiconductor region(60, ¶0041).

Orlowski teaches an integrated circuit (IC)(Fig. 1) wherein carbon(¶0024-25) is included in at least one of the source region(107, ¶0024) and a layer(131, ¶0025) between the source region(107, ¶0024) and the non-planar(¶0022) semiconductor region(105, ¶0023). It would have been obvious to one of ordinary skill in the art before the 

Regarding claim 22, Wan teaches the IC of any of claims 18, wherein the carbon is included in the layer between the source region(42, ¶0041) and the non-planar semiconductor region(60, ¶0041).

Orlowski teaches an integrated circuit (IC)(Fig. 1) wherein the carbon(¶0024-25) is included in the layer(131, ¶0025) between the source region(107, ¶0024) and the non-planar(¶0022) semiconductor region(105, ¶0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wan, so that carbon is included the layer between the source region and the non-planar semiconductor region, as taught by Orlowski, in order to greatly reduce leakage currents(¶0031).

Claims 8 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 2016/0049489 A1) in view of Orlowski et al. (US 2006/0237746 A1) and Sanuki et al. (US 2007/0131969 A1).


Sanuki teaches an integrated circuit(Fig. 3) wherein to the source region(right 17, ¶0041) includes at least 10% more silicon(¶0041, 20% more silicon) by atomic percentage relative to the semiconductor region(12, ¶0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wan, so that to the source region includes at least 10% more silicon by atomic percentage relative to the semiconductor region, as taught by Sanuki, in order to increase the mobility of the electrons in the channel region by 10 to 100%. 

Regarding claim 26, Wan teaches an integrated circuit (IC), comprising: 
a non-planar semiconductor region(60, ¶0041) including monocrystalline group IV semiconductor material(¶0041, ¶0030) that includes silicon and at least 80% germanium by atomic percentage(¶0041, ¶0030); 
a gate structure(66, 64 ¶0044) on top and sides of the non-planar semiconductor region(60, ¶0041), the gate structure(66, 64 ¶0044) including a gate electrode(66, ¶0044) and a gate dielectric(64, ¶0044) between the gate electrode(66, ¶0044) and the non-planar semiconductor region(60, ¶0041); 

a drain region(44, ¶0041) adjacent the non-planar semiconductor region(60, ¶0041) and including monocrystalline group IV semiconductor material(¶0037, ¶0030).

Wan does not teach a source region(42, ¶0041) that includes at least 10% more silicon by atomic percentage relative to the semiconductor region(60, ¶0041); and 
a drain region(44, ¶0041) that includes at least 10% more silicon by atomic percentage relative to the semiconductor region(60, ¶0041); 
wherein carbon is included in at least one of the source region(42, ¶0041) and a layer between the source region(42, ¶0041) and the non-planar semiconductor region(60, ¶0041).

Orlowski teaches an integrated circuit (IC)(Fig. 1) wherein carbon(¶0024-25) is included in at least one of the source region(107, ¶0024) and a layer(131, ¶0025) between the source region(107, ¶0024) and the non-planar(¶0022) semiconductor region(105, ¶0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wan, so that carbon is included in at least one of the source region and a layer between the source region and the non-planar semiconductor region, as taught by Orlowski, in order to greatly reduce leakage currents(¶0031).


a drain region(44, ¶0041) that includes at least 10% more silicon by atomic percentage relative to the semiconductor region(60, ¶0041).

Sanuki teaches an integrated circuit(Fig. 3) wherein to the source region(right 17, ¶0041) includes at least 10% more silicon(¶0041, 20% more silicon) by atomic percentage relative to the semiconductor region(12, ¶0041) and a drain region(left 17, ¶0041)  that includes at least 10% more silicon by atomic percentage(¶0041, 20% more silicon) relative to the semiconductor region(12, ¶0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wan, so that to the source region includes at least 10% more silicon by atomic percentage relative to the semiconductor region, and 
a drain region that includes at least 10% more silicon by atomic percentage relative to the semiconductor region, as taught by Sanuki, in order to increase the mobility of the electrons in the channel region by 10 to 100%. 

Regarding claim 27, Wan teaches the IC of claim 26, wherein the semiconductor region(60, ¶0041) includes one or more nanowires or nanoribbons(60, ¶0041), and the gate structure(66, 64 ¶0044) wraps around the one or more nanowires or nanoribbons(60, ¶0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892